Case: 12-15720    Date Filed: 09/05/2013   Page: 1 of 7


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 12-15720
                           Non-Argument Calendar
                         ________________________

                           Agency No. A200-811-210


ROSA CATARINA HERNANDEZ TUMACAJ,

                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                              (September 5, 2013)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Rosa Catarina Hernandez Tumacaj (“Hernandez”), a citizen of Guatemala,

seeks review of the order of the Board of Immigration Appeals (“BIA”) affirming
                Case: 12-15720       Date Filed: 09/05/2013       Page: 2 of 7


the Immigration Judge’s (“IJ”) denial of asylum pursuant to the Immigration and

Nationality Act (“INA”) § 208(a), 8 U.S.C. § 1158(a), withholding of removal

under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3), and protection under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c). For the reasons set forth

below, we deny Hernandez’s petition.1

                                                   I.

       In an oral decision, an IJ denied Hernandez’s claim for asylum because she

had not shown (1) that she was a member of a particular social group, or (2) that

she was persecuted on account of a protected ground. The IJ found that

Hernandez’s claim was based largely on generalized assertions that a criminal gang

called the Mara Salvatrucha was targeting her family, but she had not established

that the Mara Salvatrucha actually was targeting her family. According to the IJ,

there was little evidence showing that Hernandez and her family had been singled

out for any reason, as the Mara Salvatrucha appeared to target individuals

indiscriminately. However, to the extent Hernandez claimed that her family was

singled out for harm because her family members refused to join the Mara



       1
           Because Hernandez does not raise any argument in her appellate brief concerning her
claims for withholding of removal and CAT relief, these claims are abandoned. See Sepulveda v.
U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (providing that when a petitioner fails
to offer argument on an issue, that issue is abandoned).
                                               2
              Case: 12-15720     Date Filed: 09/05/2013   Page: 3 of 7


Salvatrucha, the IJ determined that merely refusing to join an organization was not

a basis upon which relief could be granted.

      In a single-judge order, the BIA observed its precedent that a family group

could qualify as a particular social group under the INA and observed that it had

recently determined that “persons who refuse to join gangs have not been shown to

be part of a particular social group.” The BIA agreed with the IJ’s determination

that Hernandez’s family was not “particularly targeted” because there was little

evidence that Hernandez and her family were “singled out for harm for any

reason,” as the Mara Salvatrucha appeared to “target indiscriminately.” The BIA

determined that the record reflected that Hernandez had testified that the

recruitment of youth in Guatemala was frequently on the news and affected

families other than Hernandez’s family. The BIA then agreed with the IJ’s finding

that Hernandez failed to meet her burden of proof for asylum and withholding of

removal because she failed to establish past persecution or a well-founded fear of

future persecution on account of any of the protected grounds, including

membership in a particular social group.

                                               II.

      On appeal, Hernandez argues that the BIA erred in determining that her

family was not a particular social group because the family was not particularly

targeted by the Mara Salvatrucha. Specifically, in determining whether her family


                                           3
              Case: 12-15720     Date Filed: 09/05/2013   Page: 4 of 7


qualified as a particular social group, the BIA should not have considered whether

she and her family were singled out for harm, or whether the Mara Salvatrucha

target indiscriminately. Hernandez further argues that the BIA also should not

have considered evidence showing that gang recruitment of youth in Guatemala

was frequently in the news and that the recruitment affected families other than

Hernandez’s family. According to Hernandez, the BIA placed an additional

burden on Hernandez by requiring her to prove that she was particularly targeted

by the Mara Salvatrucha. Hernandez also argues that the BIA erred by failing to

consider whether her family “presented the kind of kinship ties that constitute a

particular social group.”

      In a petition for review of a BIA decision, we review conclusions of law de

novo and review factual determinations under the substantial evidence test.

Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009). Under the

substantial evidence test, we draw every reasonable inference from the evidence in

favor of the decision, and we reverse a finding of fact only if the record compels

reversal. Id. at 1351. The fact that the record may support a contrary conclusion is

insufficient to reverse. Id. We review the BIA’s decision as the final judgment,

unless the BIA expressly adopted the IJ’s decision. Id. at 1350. Where the BIA

agrees with the IJ’s decision, we will review the decisions of both the BIA and the

IJ. Id. Here, because the BIA agreed with the finding of the IJ that Hernandez


                                          4
                Case: 12-15720    Date Filed: 09/05/2013    Page: 5 of 7


failed to establish past-persecution or a well-founded fear of future persecution on

account of any of the protected grounds, we review the decisions of both the IJ and

the BIA about that issue. See id.

        An applicant for asylum must meet the INA’s definition of a refugee. INA

§ 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A). The INA defines a refugee as:

        any person who is outside any country of such person’s nationality . . .
        and who is unable or unwilling to return to, and is unable or unwilling
        to avail himself or herself of the protection of, that country because of
        persecution or a well-founded fear of persecution on account of race,
        religion, nationality, membership in a particular social group, or
        political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

        To show eligibility for asylum, an applicant may satisfy her burden of proof

in either of two ways. Sepulveda, 401 F.3d at 1230-31. First, she may show that

she was persecuted in the past in her home country on account of a protected

ground. Id. If the applicant demonstrates past persecution, there is a rebuttable

presumption that she has a well-founded fear of future persecution. Ruiz v. U.S.

Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006). Second, an applicant may meet

her burden by establishing that she has a well-founded fear that she will be

persecuted in the future on account of a protected ground. Sepulveda, 401 F.3d at

1231.

        Here, the BIA determined that Hernandez could not show that she was

persecuted “on account of” her membership in her family. In addressing whether
                                            5
              Case: 12-15720     Date Filed: 09/05/2013    Page: 6 of 7


the “on account of” element of Hernandez’s asylum claim was satisfied, the BIA

properly considered whether Hernandez and her family were particularly targeted

or singled out for harm, or whether the Mara Salvatrucha targeted her and her

family indiscriminately. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83, 112

S.Ct. 812, 816-17, 117 L.Ed.2d 38 (1992) (holding that an applicant had failed to

show that he was persecuted “on account of” a protected ground, that is, his

political opinion, where he had failed to provide some evidence of his persecutors’

motives).

      Next, Hernandez argues that the BIA erred in failing to consider whether

Hernandez’s family, by itself, presented the kind of kinship ties that constitute a

particular social group. However, the BIA never explicitly decided whether

Hernandez’s family, by itself, constituted a particular social group. The BIA was

not required to actually decide whether her family was a particular social group, in

light of its determination that Hernandez failed to satisfy the “on account of”

element. See INS v. Bagamasbad, 429 U.S. 24, 25, 97 S.Ct. 200, 201, 50 L.Ed.2d

190 (1976) (providing that, as a general rule, agencies are not required to make

findings on issues that are unnecessary to the result they reach). Hernandez does

not raise any other challenge to the BIA’s determination that she had failed to

show that she was persecuted or had a well-founded fear of future persecution “on

account of” a protected ground. Thus, any other challenge to this determination is


                                          6
             Case: 12-15720    Date Filed: 09/05/2013   Page: 7 of 7


abandoned. See Sepulveda, 401 F.3d at 1228 n.2. For the foregoing reasons, we

deny Hernandez’s petition.

      PETITION DENIED.




                                       7